1




PRA HEALTH SCIENCES, INC.
2020 STOCK INCENTIVE PLAN
1.Purpose. The purpose of the PRA Health Sciences, Inc. 2020 Stock Incentive
Plan is to provide a means through which the Company, and the other members of
the Company Group, may attract and retain key personnel, and to provide a means
whereby directors, officers, employees, consultants and advisors of the Company
and the other members of the Company Group can acquire and maintain an equity
interest in the Company, or be paid incentive compensation measured by reference
to the value of Common Stock, thereby strengthening their commitment to the
welfare of the Company Group and aligning their interests with those of the
Company’s stockholders.
2.    Definitions. The following definitions shall be applicable throughout the
Plan.
(a)    “Adjustment Event” has the meaning given to such term in Section 12(a) of
the Plan.
(b)    “Affiliate” means any Person that directly or indirectly controls, is
controlled by or is under common control with the Company. The term “control”
(including, with correlative meaning, the terms “controlled by” and “under
common control with”), as applied to any Person, means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting or other
securities, by contract or otherwise.
(c)    “Applicable Laws” means the requirements relating to the administration
of equity-based awards, and the related Shares under U.S. state corporate laws,
U.S. federal and state and non-U.S. securities laws, the Code, the rules of any
stock exchange or quotation system on which the Common Stock is listed or quoted
and the applicable laws of any non-U.S. country or jurisdiction where Awards
are, or will be, granted under the Plan.
(d)    “Award” means, individually or collectively, any Incentive Stock Option,
Nonqualified Stock Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Dividend Equivalent Rights and Other Equity-Based Award
granted under the Plan.
(e)    “Award Agreement” means the document or documents by which each Award is
evidenced, electronically or otherwise.
(f)    “Board” means the Board of Directors of the Company.
(g)    “Cause” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Cause,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Cause” contained
therein), the Participant’s (A) willful neglect in the performance of the
Participant’s duties for the Service Recipient or willful or repeated failure or
refusal to perform such duties; (B) engagement in conduct in connection with the
Participant’s employment or service with the Service Recipient, which results
in, or could reasonably be expected to result in, material harm to the business
or reputation of the Company or any other member of the Company Group;
(C) conviction of, or plea of guilty or no contest to, (I) any felony; or (II)
any other crime that results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Company or any other member
of the Company Group; (D) material violation of the written policies of the
Service Recipient, including, but not limited to, those relating to sexual
harassment or the disclosure or misuse of confidential information, or those set
forth in the manuals or statements of policy of the Service Recipient; (E) fraud
or misappropriation, embezzlement or misuse of funds or property belonging to
the Company or any other member of the Company Group; or (F) act of personal
dishonesty that involves personal profit in connection with the Participant’s
employment or service to the Service Recipient.
(h)    “Change in Control” means:
(i)    the acquisition (whether by purchase, merger, consolidation, combination
or other similar transaction) by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50% (on a
fully diluted basis) of either (A) the then outstanding Shares, taking into
account as outstanding for this purpose such Common Stock issuable upon the
exercise of options or warrants, the conversion of convertible stock or debt,
and the exercise of any similar right to acquire such Common Stock; or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors; provided, however, that
for purposes of this Plan, the following acquisitions shall not constitute a
Change in Control: (I) any acquisition by the Company or any Affiliate of the
Company; (II) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate of the Company; and (III) in respect
of an Award held by a particular Participant, any acquisition by the Participant
or any group of Persons including the Participant (or any entity controlled by
the Participant or any group of Persons including the Participant);
(ii)    during any period of twelve (12) months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the Effective Date, whose election or
nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, however, that no individual initially elected or
nominated as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-12 of Regulation 14A
promulgated under the Exchange Act, with respect to directors or as a result of
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director; or
(iii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company Group (taken as a whole) to any Person that is not an
Affiliate of the Company.
Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control if it is effected for the purpose of changing
the place of incorporation or form of organization of the ultimate parent entity
(including where the Company is succeeded by an issuer incorporated under the
laws of another state, country or foreign government for such purpose and
whether or not the Company remains in existence following such transaction)
where all or substantially all of the persons or group that beneficially own all
or substantially all of the combined voting power of the Company’s voting
securities immediately prior to the transaction beneficially own all or
substantially all of the combined voting power of the Company in substantially
the same proportions of their ownership after the transaction.
(i)    “Change in Control Consideration” has the meaning given to such term in
Section 12(b) of the Plan.
(j)    “Code” means the U.S. Internal Revenue Code of 1986, as amended, and any
successor thereto. Reference in the Plan to any section of the Code shall be
deemed to include any regulations or other interpretative guidance under such
section, and any amendments or successor provisions to such section, regulations
or guidance.
(k)    “Committee” means the Compensation Committee of the Board or any other
committee comprised of members of the Board, or any properly delegated
subcommittee thereof or, if no such committee or subcommittee thereof exists,
the Board.
(l)    “Common Stock” means the common stock of the Company, par value USD 0.01
per share (and any stock or other securities into which such Common Stock may be
converted or into which it may be exchanged).
(m)    “Company” means PRA Health Sciences, Inc., a Delaware corporation, and
any successor thereto.
(n)    “Company Group” means, collectively, the Company and its Subsidiaries,
and any other Affiliate of the Company designated as a member of the Company
Group by the Committee.
(o)    “Continuing Entity” has the meaning given to such term in Section 12(b)
of the Plan.
(p)    “Date of Grant” means the date on which the granting of an Award is
authorized, or such later date as may be specified in such authorization.
(q)    “Designated Foreign Subsidiaries” means all members of the Company Group
that are organized under the laws of any jurisdiction other than the United
States of America that may be designated by the Board or the Committee from time
to time.
(r)    “Detrimental Activity” means any of the following: (i) unauthorized
disclosure of any confidential or proprietary information of any member of the
Company Group; (ii) any activity that would be grounds to terminate the
Participant’s employment or service with the Service Recipient for Cause; or
(iii) a breach by the Participant of any noncompetition, nonsolicitation, or
other agreement containing restrictive covenants with any member of the Company
Group.
(s)    “Director Award” has the meaning given to such term in Section 11 of the
Plan.
(t)     “Disability” means, as to any Participant, unless the applicable Award
Agreement states otherwise, (i) “Disability,” as defined in any employment or
consulting agreement between the Participant and the Service Recipient in effect
at the time of such Termination; or (ii) in the absence of any such employment
or consulting agreement (or the absence of any definition of “Disability”
contained therein), a condition entitling the Participant to receive benefits
under a long-term disability plan of the Service Recipient or other member of
the Company Group in which such Participant is eligible to participate, or, in
the absence of such a plan, the complete and permanent inability of the
Participant by reason of illness or accident to perform the duties of the
occupation at which the Participant was employed or served when such disability
commenced. Any determination of whether Disability exists in the absence of a
long-term disability plan shall be made by the Company (or its designee) in its
sole and absolute discretion. Notwithstanding the foregoing, (a) for purposes of
Incentive Stock Options granted under the Plan, “Disability” means that the
Participant is disabled within the meaning of Section 22(e)(3) of the Code, and
(b) with respect to an Award that is subject to Section 409A of the Code where
the payment or settlement of the Award will accelerate as a result of the
Participant’s Disability, solely for purposes of determining the timing of
payment, no such event will constitute a Disability for purposes of the Plan or
any Award Agreement unless such event also constitutes a “disability” as defined
under Section 409A of the Code.
(u)    “Dividend Equivalent Right” means a right to receive the equivalent value
of dividends paid on the Shares with respect to Shares underlying an Award that
is a full-value award prior to settlement of the Award in accordance with the
provision of Section 14(c).
(v)    “Effective Date” means May 18, 2020.
(w)    “Eligible Person” means any (i) individual employed by any member of the
Company Group; provided, however, that no such employee covered by a collective
bargaining agreement shall be an Eligible Person unless and to the extent that
such eligibility is set forth in such collective bargaining agreement or in an
agreement or instrument relating thereto; (ii) director or officer of any member
of the Company Group; or (iii) consultant or advisor to any member of the
Company Group who may be offered securities registrable pursuant to a
registration statement on Form S-8 under the Securities Act, who, in the case of
each of clauses (i) through (iii) above has entered into an Award Agreement or
who has received written notification from the Committee or its designee that
they have been selected to participate in the Plan.
(x)    “Exchange Act” means the U.S. Securities Exchange Act of 1934, as
amended, and any successor thereto. Reference in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(y)    “Exercise Price” has the meaning given to such term in Section 7(b) of
the Plan.
(z)    “Fair Market Value” means, as of any date, the fair market value of a
Share, as reasonably determined by the Company, which may include, without
limitation, the closing sales price on the trading day immediately prior to or
on such date, or a trailing average of previous closing prices prior to such
date.
(aa)    “GAAP” has the meaning given to such term in Section 7(d) of the Plan.
(bb)    “Grant Date Fair Market Value” means, as of a Date of Grant, (i) if the
Common Stock is listed on a national securities exchange, the closing sales
price of the Common Stock reported on the primary exchange on which the Common
Stock is listed and traded on such date, or, if there are no such sales on that
date, then on the last preceding date on which such sales were reported; (ii) if
the Common Stock is not listed on any national securities exchange but is quoted
in an inter-dealer quotation system on a last sale basis, the average between
the closing bid price and ask price reported on such date, or, if there is no
such sale on that date, then on the last preceding date on which a sale was
reported; or (iii) if the Common Stock is not listed on a national securities
exchange or quoted in an inter-dealer quotation system on a last sale basis, the
amount determined by the Committee acting in good faith, under a reasonable
methodology and reasonable application in compliance with Section 409A of the
Code to the extent such determination is necessary for Awards under the Plan to
comply with, or be exempt from, Section 409A of the Code.
(cc)    “Immediate Family Members” has the meaning given to such term in
Section 14(b) of the Plan.
(dd)    “Incentive Stock Option” means an Option which is designated by the
Committee as an incentive stock option as described in Section 422 of the Code
and otherwise meets the requirements set forth in the Plan.
(ee)    “Indemnifiable Person” has the meaning given to such term in
Section 4(e) of the Plan.
(ff)    “Minimum Vesting Condition” means, with respect to any Award, that
vesting of (or lapsing of restrictions on) such Award does not occur prior to
the first anniversary of the Date of Grant (or the date of commencement of
employment or service, in the case of a grant made in connection with a
Participant’s commencement of employment or service), other than (i) in
connection with a Change in Control, as provided in Section 12(b) hereof, or
(ii) as a result of a Participant’s death or Disability; provided, however, that
an Award need not be subject to such condition so long as the number of Shares
underlying such Award, together with the number of Shares underlying any other
Award granted without being subject to such condition does not exceed 5% of the
Plan Share Reserve (the “Minimum Vesting Condition Carve Out Amount”).
(gg)    “Minimum Vesting Condition Carve Out Amount” has the meaning given to
such term in Section 2(ff) of the Plan.
(hh)    “Non-Employee Director” means a member of the Board who is not an
employee of any member of the Company Group.
(ii)    “Nonqualified Stock Option” means an Option which is not designated by
the Committee, or otherwise fails to qualify, as an Incentive Stock Option. 
(jj)    “Option” means an Award granted under Section 7 of the Plan.
(kk)    “Option Period” has the meaning given to such term in Section 7(c) of
the Plan.
(ll)    “Other Equity-Based Award” means an Award that is not an Option,
Restricted Stock or Restricted Stock Unit, that is granted under Section 10 of
the Plan and is (i) payable by delivery of Common Stock, and/or (ii) measured by
reference to the value of Common Stock.
(mm)    “Participant” means an Eligible Person who has been selected by the
Committee to participate in the Plan and has been granted an Award pursuant to
the Plan.
(nn)    “Performance-Based Award” has the meaning given to such term in
Section 12(b) of the Plan.
(oo)    “Permitted Transferee” has the meaning given to such term in
Section 14(b) of the Plan.
(pp)    “Person” means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act).
(qq)    “Plan” means this PRA Health Sciences, Inc. 2020 Stock Incentive Plan,
as it may be amended and/or restated from time to time.
(rr)    “Plan Share Reserve” has the meaning given to such term in Section 5(b)
of the Plan.
(ss)    “Prior Plans” means the 2018 PRA Health Sciences Inc. Stock Incentive
Plan.
(tt)    “Qualifying Director” means a person who is with respect to actions
intended to obtain an exemption from Section 16(b) of the Exchange Act pursuant
to Rule 16b-3 under the Exchange Act, a “non-employee director” within the
meaning of Rule 16b-3 under the Exchange Act.
(uu)    “Qualifying Termination” means a Termination (i) by the Service
Recipient other than for Cause, (ii) by the Participant as a result of (A) a
material diminution in compensation, (B) a material reduction in duties or
responsibilities, or (C) a relocation by the Service Recipient of the
Participant’s principal place of employment or providing services by more than
fifty (50) miles from the then-current location, or (iii) by reason of such
Participant’s death or Disability, in each case on or within a twelve (12)
months following a Change in Control, or such other period as specified by the
Committee.
(vv)    “Restricted Period” means the period of time determined by the Committee
during which an Award is subject to restrictions, including vesting conditions.
(ww)    “Restricted Stock” means Common Stock, subject to certain specified
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 8 of the Plan.
(xx)    “Restricted Stock Unit” means an unfunded and unsecured promise to
deliver Shares, cash, other securities or other property, subject to certain
restrictions (which may include, without limitation, a requirement that the
Participant remain continuously employed or provide continuous services for a
specified period of time), granted under Section 8 of the Plan.
(yy)    “SAR Base Price” means, as to any Stock Appreciation Right, the price
per Share designated as the base value above which appreciation in value is
measured.
(zz)    “SEC” means the U.S. Securities and Exchange Commission.
([[)    “Securities Act” means the U.S. Securities Act of 1933, as amended, and
any successor thereto. Reference in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations or other interpretative guidance under such section or rule, and any
amendments or successor provisions to such section, rules, regulations or
guidance.
(aaa)    “Service Recipient” means, with respect to an individual holding a
given Award, the member of the Company Group by which the original recipient of
such Award is, or following a Termination was most recently, principally
employed or to which such original recipient provides, or following a
Termination was most recently providing, services, as applicable.
(bbb)    “Share” means a share of Common Stock.
(ccc)    “Stock Appreciation Right” or “SAR” means an Other-Equity Based Award
designated in an applicable Award Agreement as a stock appreciation right,
granted under Section 9 of the Plan.
(ddd)    “Subsidiary” means, with respect to any specified Person:
(i)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of such entity’s voting securities
(without regard to the occurrence of any contingency and after giving effect to
any voting agreement or stockholders’ agreement that effectively transfers
voting power) is at the time owned or controlled, directly or indirectly, by
that Person or one or more of the other Subsidiaries of that Person (or a
combination thereof);
(ii)    any partnership (or any comparable foreign entity) (A) the sole general
partner (or functional equivalent thereof) or the managing general partner of
which is such Person or Subsidiary of such Person or (B) the only general
partners (or functional equivalents thereof) of which are that Person or one or
more Subsidiaries of that Person (or any combination thereof); and
(iii)    for purposes of granting Incentive Stock Options, any Person or other
entity that qualifies as a “subsidiary corporation” under Section 424(f) of the
Code.
(eee)    “Substitute Award” has the meaning given to such term in Section 5(f)
of the Plan.
(fff)    “Sub-Plans” means any sub-plan to the Plan that has been adopted by the
Board or the Committee for the purpose of (i) permitting the offering of Awards
to employees of certain Designated Foreign Subsidiaries or otherwise outside the
United States of America, (ii) to facilitate the administration of the Plan
or (iii) to obtain favorable tax treatment. Each Sub-Plan shall be designed to
comply with Applicable Laws to offerings in foreign jurisdictions. Although any
Sub-Plan may be designated a separate and independent plan from the Plan in
order to comply with Applicable Laws, the Plan Share Reserve and the other
limits specified in Section 5 shall apply in the aggregate to the Plan and any
Sub-Plan adopted hereunder, and the Minimum Vesting Condition shall apply to any
Awards granted under any such Sub-Plan, unless prevented by Applicable Laws, in
which case, they will be granted pursuant to the Minimum Vesting Condition Carve
Out Amount.
(ggg)    “Tax-Related Items” means any U.S. federal, state, and/or local taxes
and/or any non-U.S. taxes (including, without limitation, income tax, social
insurance contributions (or similar contributions), payroll tax, fringe benefits
tax, payment on account, employment tax, stamp tax and any other tax or
tax-related item related to participation in the Plan and legally applicable to
a Participant, including any employer liability for which the Participant is
liable pursuant to Applicable Laws or the applicable Award Agreement.
(hhh)    “Termination” means the termination of a Participant’s employment or
service, as applicable, with the Service Recipient for any reason (including
death).
(iii)    “U.S.” means the United States of America.
3.    Effective Date; Duration. The Plan shall be effective as of the Effective
Date. The expiration date of the Plan, on and after which date no Awards may be
granted hereunder, shall be the tenth (10th) anniversary of the earlier of the
date the Board adopts the Plan and the date the Company’s shareholders approve
the Plan; provided, however, that such expiration shall not affect Awards then
outstanding, and the terms and conditions of the Plan shall continue to apply to
such Awards.
4.    Administration.
(a)    General. The Committee shall administer the Plan. To the extent required
to comply with the provisions of Rule 16b-3 promulgated under the Exchange Act
(if the Board is not acting as the Committee under the Plan) it is intended that
each member of the Committee shall, at the time such member takes any action
with respect to an Award under the Plan that is intended to qualify for the
exemptions provided by Rule 16b-3 promulgated under the Exchange Act be a
Qualifying Director. However, the fact that a Committee member shall fail to
qualify as a Qualifying Director shall not invalidate any Award granted by the
Committee that is otherwise validly granted under the Plan.
(b)    Committee Authority. Subject to the provisions of the Plan and Applicable
Laws, the Committee shall have the sole and plenary authority, in addition to
other express powers and authorizations conferred on the Committee by the Plan,
to (i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights, or other matters are to be calculated
in connection with, Awards; (iv) determine the terms and conditions of any
Award; (v) determine whether any Award subject to vesting may receive
accelerated vesting treatment; (vi) determine whether, to what extent, and under
what circumstances Awards may be settled in, or exercised for, cash, Shares,
other securities, other Awards or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vii) determine whether, to what extent, and
under what circumstances the delivery of cash, Shares, other securities, other
Awards, or other property and other amounts payable with respect to an Award
shall be deferred either automatically or at the election of the Participant or
of the Committee; (viii) interpret, administer, reconcile any inconsistency in,
correct any defect in and/or supply any omission in the Plan and any instrument
or agreement relating to, or Award granted under, the Plan; (ix) establish,
amend, suspend, or waive any rules and regulations and appoint such agents as
the Committee shall deem appropriate for the proper administration of the Plan;
(x) adopt Sub-Plans; and (xi) make any other determination and take any other
action that the Committee deems necessary or desirable for the administration of
the Plan, including to accommodate any specific requirements of local laws,
regulations, and procedures for jurisdictions outside of the U.S.
(c)    Delegation. Except to the extent prohibited by Applicable Laws, the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any part of its
responsibilities and powers to any person or persons selected by it. Any such
allocation or delegation may be revoked by the Committee at any time. Without
limiting the generality of the foregoing, the Committee may delegate to one or
more officers of any member of the Company Group, the authority to act on behalf
of the Committee with respect to any matter, right, obligation, or election
which is the responsibility of, or which is allocated to, the Committee herein,
and which may be so delegated as a matter of law, except with respect to grants
of Awards to persons (i) who are Non-Employee Directors, or (ii) who are subject
to Section 16 of the Exchange Act.
(d)    Finality of Decisions. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan, any Award or any Award Agreement shall be within the
sole discretion of the Committee, may be made at any time and shall be final,
conclusive and binding upon all Persons, including, without limitation, any
member of the Company Group, any Participant, any holder or beneficiary of any
Award, and any stockholder of the Company.
(e)    Indemnification. No member of the Board, the Committee or any employee or
agent of any member of the Company Group (each such Person, an “Indemnifiable
Person”) shall be liable for any action taken or omitted to be taken or any
determination made with respect to the Plan or any Award hereunder (unless
constituting fraud or a willful criminal act or omission). Each Indemnifiable
Person shall be indemnified and held harmless by the Company against and from
any loss, cost, liability, or expense (including attorneys’ fees) that may be
imposed upon or incurred by such Indemnifiable Person in connection with or
resulting from any action, suit or proceeding to which such Indemnifiable Person
may be a party or in which such Indemnifiable Person may be involved by reason
of any action taken or omitted to be taken or determination made with respect to
the Plan or any Award hereunder and against and from any and all amounts paid by
such Indemnifiable Person with the Company’s approval, in settlement thereof, or
paid by such Indemnifiable Person in satisfaction of any judgment in any such
action, suit or proceeding against such Indemnifiable Person, and the Company
shall advance to such Indemnifiable Person any such expenses promptly upon
written request (which request shall include an undertaking by the Indemnifiable
Person to repay the amount of such advance if it shall ultimately be determined,
as provided below, that the Indemnifiable Person is not entitled to be
indemnified); provided, that the Company shall have the right, at its own
expense, to assume and defend any such action, suit or proceeding and once the
Company gives notice of its intent to assume the defense, the Company shall have
sole control over such defense with counsel of the Company’s choice. The
foregoing right of indemnification shall not be available to an Indemnifiable
Person to the extent that a final judgment or other final adjudication (in
either case not subject to further appeal) binding upon such Indemnifiable
Person determines that the acts, omissions or determinations of such
Indemnifiable Person giving rise to the indemnification claim resulted from such
Indemnifiable Person’s fraud or willful criminal act or omission or that such
right of indemnification is otherwise prohibited by law or by the organizational
documents of any member of the Company Group. The foregoing right of
indemnification shall not be exclusive of or otherwise supersede any other
rights of indemnification to which such Indemnifiable Persons may be entitled
under the organizational documents of any member of the Company Group, as a
matter of law, under an individual indemnification agreement or contract or
otherwise, or any other power that the Company may have to indemnify such
Indemnifiable Persons or hold such Indemnifiable Persons harmless.
(f)    Board Authority. Notwithstanding anything to the contrary contained in
the Plan, the Board may, in its sole discretion, at any time and from time to
time, grant Awards and administer the Plan with respect to such Awards. Any such
actions by the Board shall be subject to Applicable Laws. In any such case, the
Board shall have all the authority granted to the Committee under the Plan.
5.    Grant of Awards; Shares Subject to the Plan; Limitations.
(a)    Grants. The Committee may, from time to time, grant Awards to one or more
Eligible Persons.
(b)    Share Reserve. Subject to Section 12 of the Plan, the aggregate number of
Shares which may be issued or transferred pursuant to Awards under the Plan
shall be equal to the sum of (i) 2,500,000, plus (ii) any of the Shares which as
of the Effective Date are available for issuance under the Prior Plans, plus
(iii) any Shares which are subject to awards under the Prior Plans that, on or
after the Effective Date, terminate, expire or lapse for any reason without the
delivery of Shares to the Participant thereof (the “Plan Share Reserve”), and
from and after the Effective Date, no further grants shall be made under the
Prior Plans. Further, the number of Shares underlying any award granted under
the Prior Plans that expires, terminates or is canceled or forfeited for any
reason whatsoever under the terms of the Prior Plans, shall increase the Plan
Share Reserve. Each Award granted under the Plan will reduce the Plan Share
Reserve by the number of Shares underlying the Award.
(c)    Additional Limits. Subject to Section 12 of the Plan, no more than
2,500,000 Shares may be issued in the aggregate pursuant to the exercise of
Incentive Stock Options granted under the Plan. The maximum number of Shares
subject to Awards granted during a single fiscal year to any Non-Employee
Director, taken together with any cash fees paid to such Non-Employee Director
during the fiscal year, shall not exceed USD 500,000 in total value (calculating
the value of any such Awards based on the grant date fair value of such Awards
for financial reporting purposes).
(d)    Share Counting. Other than with respect to Substitute Awards, to the
extent that an Award expires or is canceled, forfeited, or terminated without
issuance to the Participant of the full number of Shares to which the Award
related, the unissued shares will be returned for future grant under the Plan.
Shares shall be deemed to have been issued in settlement of Awards if the Fair
Market Value equivalent of such Shares is paid in cash; provided, however, that
no shares shall be deemed to have been issued in settlement of a SAR, Other
Equity-Based Award or Restricted Stock Unit that only provides for settlement in
cash and settles only in cash. Shares withheld in payment of the Exercise Price
or Tax-Related Items with respect to Options, SARs or Other Equity-Based Awards
based on the appreciation of Shares equal to the number of Shares surrendered in
payment of any Exercise Price or Tax-Related Items shall constitute Shares
issued to the Participant and shall reduce the Plan Share Reserve. For the
avoidance of doubt, Shares withheld to satisfy Tax-Related Items with respect to
Restricted Stock Units, Restricted Stock or Other Equity-Based Awards that
constitute full-value Awards shall not reduce the Plan Share Reserve.
(e)    Source of Shares. Shares issued by the Company in settlement of Awards
may be authorized and unissued shares, shares held in the treasury of the
Company, shares purchased on the open market or by private purchase or a
combination of the foregoing.
(f)    Substitute Awards. Awards may, in the sole discretion of the Committee,
be granted under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by an entity directly or indirectly acquired by the
Company or with which the Company combines (“Substitute Awards”). Substitute
Awards shall not be counted against the Plan Share Reserve; provided, that
Substitute Awards issued in connection with the assumption of, or in
substitution for, outstanding options intended to qualify as “incentive stock
options” within the meaning of Section 422 of the Code shall be counted against
the aggregate number of Shares available for Awards of Incentive Stock Options
under the Plan. Subject to applicable stock exchange requirements, available
shares under a stockholder-approved plan of an entity directly or indirectly
acquired by the Company or with which the Company combines (as appropriately
adjusted to reflect the acquisition or combination transaction) may be used for
Awards under the Plan and shall not reduce the number of Shares available for
issuance under the Plan.
6.    Eligibility. Participation in the Plan shall be limited to Eligible
Persons.
7.    Options.
(a)    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement, which agreement need not be the same for each Participant. Each
Option so granted shall be subject to the conditions set forth in this Section
7, and to such other conditions not inconsistent with the Plan as may be
reflected in the applicable Award Agreement. All Options granted under the Plan
shall be Nonqualified Stock Options unless the applicable Award Agreement
expressly states that the Option is intended to be an Incentive Stock Option.
Incentive Stock Options shall be granted only to Eligible Persons who are
employees of a member of the Company Group, and no Incentive Stock Option shall
be granted to any Eligible Person who is ineligible to receive an Incentive
Stock Option under the Code. No Option shall be treated as an Incentive Stock
Option unless the Plan has been approved by the stockholders of the Company in a
manner intended to comply with the stockholder approval requirements of Section
422(b)(1) of the Code, provided that any Option intended to be an Incentive
Stock Option shall not fail to be effective solely on account of a failure to
obtain such approval, but rather such Option shall be treated as a Nonqualified
Stock Option unless and until such approval is obtained. In the case of an
Incentive Stock Option, the terms and conditions of such grant shall be subject
to, and comply with, such rules as may be prescribed by Section 422 of the Code.
If for any reason an Option intended to be an Incentive Stock Option (or any
portion thereof) shall not qualify as an Incentive Stock Option, then, to the
extent of such nonqualification, such Option or portion thereof shall be
regarded as a Nonqualified Stock Option appropriately granted under the Plan.
(b)    Exercise Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the exercise price (“Exercise Price”) per Share for each
Option shall not be less than 100% of the Grant Date Fair Market Value of such
Share; provided, however, that in the case of an Incentive Stock Option granted
to an employee who, at the time of the grant of such Option, owns stock
representing more than 10% of the voting power of all classes of stock of any
member of the Company Group that also qualifies as a “subsidiary corporation”
under Section 424(f) of the Code, the Exercise Price per Share shall not be less
than 110% of the Grant Date Fair Market Value per Share.
(c)    Vesting and Expiration.
(i)    Subject to the Minimum Vesting Condition, Options shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee.
(ii)    Options shall expire upon a date determined by the Committee, not to
exceed ten (10) years from the Date of Grant (the “Option Period”); provided,
that if the Option Period (other than in the case of an Incentive Stock Option)
would expire at a time when trading in the Shares is prohibited by Applicable
Laws, then the Option Period shall be automatically extended until the thirtieth
(30th) day following the expiration of such prohibition. Notwithstanding the
foregoing, in no event shall the Option Period exceed five (5) years from the
Date of Grant in the case of an Incentive Stock Option granted to a Participant
who on the Date of Grant owns stock representing more than 10% of the voting
power of all classes of stock of the Company or any member of the Company Group
that qualifies as a “subsidiary corporation” under Section 424(f) of the Code.
(iii)     Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all vested and unvested outstanding Options granted
to such Participant shall immediately terminate and expire; (B) a Participant’s
Termination due to death or Disability, each outstanding unvested Option granted
to such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for one (1) year thereafter (but in no
event beyond the expiration of the Option Period); and (C) a Participant’s
Termination for any other reason, each outstanding unvested Option granted to
such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for three (3) months thereafter (but in
no event beyond the expiration of the Option Period).
(d)    Method of Exercise and Form of Payment. No Shares shall be issued
pursuant to any exercise of an Option until payment in full of the Exercise
Price therefore is received by the Company and the Participant has paid to the
Company (or one or more of its Subsidiaries or Affiliates, as applicable) an
amount equal to any Tax-Related Items. Options that have become exercisable may
be exercised by delivery of a notice of exercise in such form and accordance
with such procedures as the Committee may specify from time to time accompanied
by payment of the Exercise Price. The Exercise Price shall be payable: (i) in
cash, check, cash equivalent and/or Shares valued at the Fair Market Value at
the time the Option is exercised (including, pursuant to procedures approved by
the Committee, by means of attestation of ownership of a sufficient number of
Shares in lieu of actual issuance of such shares to the Company); provided, that
such Shares are not subject to any pledge or other security interest and have
been held by the Participant for at least six (6) months (or such other period
as established from time to time by the Committee in order to avoid adverse
accounting treatment applying generally accepted accounting principles
(“GAAP”)); or (ii) by such other method as the Committee may permit, in its sole
discretion, including, without limitation (A) in other property having a fair
market value on the date of exercise equal to the Exercise Price; (B) by means
of a broker-assisted “cashless exercise” pursuant to which the Company is
delivered (including telephonically to the extent permitted by the Committee) a
copy of irrevocable instructions to a stockbroker to sell the Shares otherwise
issuable upon the exercise of the Option and to deliver promptly to the Company
an amount equal to the Exercise Price; or (C) a “net exercise” procedure
effected by withholding the minimum number of Shares otherwise issuable in
respect of an Option that are needed to pay the Exercise Price. The permissible
methods of payment of the Exercise Price with respect to a particular Option
grant may be specified in the applicable Award Agreement. Any fractional Shares
shall be settled in cash.
(e)    Notification upon Disqualifying Disposition of an Incentive Stock Option.
Each Participant awarded an Incentive Stock Option under the Plan shall notify
the Company in writing immediately after the date the Participant makes a
disqualifying disposition of any Shares acquired pursuant to the exercise of
such Incentive Stock Option. A disqualifying disposition is any disposition
(including, without limitation, any sale) of such Shares before the later of
(i) the date that is two (2) years after the Date of Grant of the Incentive
Stock Option, or (ii) the date that is one (1) year after the date of exercise
of the Incentive Stock Option. The Company may, if determined by the Committee
and in accordance with procedures established by the Committee, retain
possession, as agent for the applicable Participant, of any Shares acquired
pursuant to the exercise of an Incentive Stock Option until the end of the
period described in the preceding sentence, subject to complying with any
instructions from such Participant as to the sale of such Shares.
8.    Restricted Stock and Restricted Stock Units.
(a)    General. Each grant of Restricted Stock and Restricted Stock Units shall
be evidenced by an Award Agreement. Each Restricted Stock and Restricted Stock
Unit so granted shall be subject to the conditions set forth in this Section 8,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement.
(b)    Book-Entry; Escrow or Similar Arrangement. Upon the grant of Restricted
Stock, the Committee shall cause Share(s) to be held in book-entry form subject
to the Company’s directions and, if the Committee determines that the Restricted
Stock shall be held by the Company or in escrow rather than issued to the
Participant pending the release of the applicable restrictions, the Committee
may require the Participant to additionally execute and deliver to the Company
(i) an escrow agreement satisfactory to the Committee, if applicable; and
(ii) the appropriate stock power (endorsed in blank) with respect to the
Restricted Stock covered by such agreement. Subject to the restrictions set
forth in this Section 8, Section 14(c) of the Plan and the applicable Award
Agreement, a Participant generally shall have the rights and privileges of a
stockholder as to shares of Restricted Stock, including, without limitation, the
right to vote such Restricted Stock. To the extent shares of Restricted Stock
are forfeited, all rights of the Participant to such shares and as a stockholder
with respect thereto shall terminate without further obligation on the part of
the Company. A Participant shall have no rights or privileges as a stockholder
as to Restricted Stock Units.
(c)    Vesting. Subject to the Minimum Vesting Condition, Restricted Stock and
Restricted Stock Units shall vest, and any applicable Restricted Period shall
lapse, in such manner and on such date or dates or upon such event or events as
determined by the Committee.
(d)    Issuance of Restricted Stock and Settlement of Restricted Stock Units.
(i)    Upon the expiration of the Restricted Period with respect to any shares
of Restricted Stock, the restrictions set forth in the applicable Award
Agreement shall be of no further force or effect with respect to such shares,
except as set forth in the applicable Award Agreement. If an escrow arrangement
is used, upon such expiration, the Company shall issue to the Participant, or
the Participant’s beneficiary, without charge, the shares of Restricted Stock
which have not then been forfeited and with respect to which the Restricted
Period has expired (rounded down to the nearest full share).
(ii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, upon the expiration of the Restricted Period with respect to any
outstanding Restricted Stock Units, the Company shall issue to the Participant
or the Participant’s beneficiary, without charge, one (1) Share (or other
securities or other property, as applicable) for each such outstanding
Restricted Stock Unit; provided, however, that the Committee may, in its sole
discretion, elect to (A) pay cash or part cash and part Shares in lieu of
issuing only Shares in respect of such Restricted Stock Units; or (B) defer the
issuance of Shares (or cash or part cash and part Shares, as the case may be)
beyond the expiration of the Restricted Period if such extension would not cause
adverse tax consequences under Section 409A of the Code. If a cash payment is
made in lieu of issuing Shares in respect of such Restricted Stock Units, the
amount of such payment shall be equal to the Fair Market Value per Share as of
the date upon which the Restricted Stock Units are settled. Any fractional
Shares may be settled in cash or rounded to the next whole number of Shares, in
the sole discretion of the Company.
9.    STOCK APPRECIATION RIGHTS
(a)    General. Each SAR granted under the Plan shall be evidenced by an Award
Agreement, which agreement need not be the same for each Participant. Each SAR
so granted shall be subject to the conditions set forth in this Section 9, and
to such other conditions not inconsistent with the Plan as may be reflected in
the applicable Award Agreement.
(b)    SAR Base Price. Except as otherwise provided by the Committee in the case
of Substitute Awards, the SAR Base Price for each SAR shall not be less than
100% of the Grant Date Fair Market Value of such Share.
(c)    Vesting and Expiration.
(i)    Subject to the Minimum Vesting Condition, SARs shall vest and become
exercisable in such manner and on such date or dates or upon such event or
events as determined by the Committee.
(ii)    SARs shall expire upon a date determined by the Committee, not to exceed
ten (10) years from the Date of Grant.
(d)     Unless otherwise provided by the Committee, whether in an Award
Agreement or otherwise, in the event of: (A) a Participant’s Termination by the
Service Recipient for Cause, all outstanding vested and unvested SARs granted to
such Participant shall immediately terminate and expire; (B) a Participant’s
Termination due to death or Disability, each outstanding unvested SAR granted to
such Participant shall immediately terminate and expire, and each outstanding
vested SAR shall remain exercisable for one year thereafter (but in no event
beyond ten (10) years from the Date of Grant); and (C) a Participant’s
Termination for any other reason, each outstanding unvested SAR granted to such
Participant shall immediately terminate and expire, and each outstanding vested
SAR shall remain exercisable for three (3) months thereafter (but in no event
beyond ten (10) years from the Date of Grant).
(e)    Time and Conditions of Exercise. A SAR shall entitle the Participant (or
other person entitled to exercise the SAR pursuant to the Plan) to exercise all
or a specified portion of the SAR (to the extent then exercisable pursuant to
its terms) and to receive from the Company an amount equal to the excess of the
aggregate Fair Market Value of the Shares on the date the SAR is exercised over
the SAR Base Price, less applicable Tax-Related Items, subject to any
limitations the Committee may impose. Payment of the amounts determined under
this Section 9(e) shall be in cash, in Shares (based on the Fair Market Value of
the Shares as of the date the SAR is exercised) or a combination of both, as
determined by the Committee in the Award Agreement. Any fractional Shares shall
be settled in cash. SARs that have become exercisable may be exercised by
delivery of a notice of exercise to the Company (in such form as the Committee
may specify from time to time). Until the Shares are issued (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company), no dividends or Dividend Equivalent Right shall be paid,
and no right to vote or receive dividends or Dividend Equivalent Rights or any
other rights as a shareholder shall exist with respect to the Shares subject to
a SAR, notwithstanding the exercise of the SAR.
(f)    Tandem SARs. A SAR may be granted in connection with an Option, either at
the time of grant or at any time thereafter during the term of the Option. A SAR
granted in connection with an Option will entitle the holder, upon exercise, to
surrender the Option or any portion thereof to the extent unexercised, with
respect to the number of Shares as to which such SAR is exercised, and to
receive payment of an amount computed as described in Section 9(e). The Option
shall, to the extent and when surrendered, cease to be exercisable. A SAR
granted in connection with an Option hereunder will have a SAR Base Price equal
to the Exercise Price of the Option, will be exercisable at such time or times,
and only to the extent, that the related Option is exercisable, and will expire
no later than the related Option expires. If a related Option is exercised in
whole or in part, then the SAR related to the Shares purchased terminates as of
the date of such exercise.
10.    Other Equity-Based Awards. The Committee may grant Other Equity-Based
Awards under the Plan, denominated in Shares or based upon the value or
otherwise related to the Shares, to Eligible Persons, alone or in tandem with
other Awards, in such amounts and, subject to the Minimum Vesting Condition,
dependent on such other conditions as the Committee shall from time to time in
its sole discretion determine. Each Other Equity-Based Award granted under the
Plan shall be evidenced by an Award Agreement and shall be subject to such
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.
11.    Non-Employee Director Grants.
(a)    The Committee may, subject to Section 5(c) hereof, grant Awards to
Non-Employee Directors (a “Director Award”), subject to the terms of this
Section 11.
(b)    The form of any Director Award, as well as the vesting and other
applicable conditions of a Director Award, shall be determined by the Board
prior to the applicable Date of Grant.
12.    Changes in Capital Structure and Similar Events. Notwithstanding any
other provision in this Plan to the contrary, the following provisions shall
apply to all Awards granted hereunder:
(a)    General. In the event of (i) any dividend (other than regular cash
dividends) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to acquire Shares or other
securities of the Company, or other similar corporate transaction or event that
affects the Shares (including a Change in Control); or (ii) unusual or
nonrecurring events affecting the Company, including changes in Applicable Laws,
that the Committee determines, in its sole discretion, could result in
substantial dilution or enlargement of the rights intended to be granted to, or
available for, Participants (any event in (i) or (ii), an “Adjustment Event”),
the Committee shall, in respect of any such Adjustment Event, make such
proportionate substitution or adjustment, if any, as it deems equitable, to any
or all of (A) the Plan Share Reserve, or any other limit applicable under the
Plan with respect to the number of Awards which may be granted hereunder;
(B) the number of Shares or other securities of the Company (or number and kind
of other securities or other property) which may be issued in respect of Awards
or with respect to which Awards may be granted under the Plan or any Sub-Plan;
and (C) the terms of any outstanding Award, including, without limitation,
(I) the number of Shares or other securities of the Company (or number and kind
of other securities or other property) subject to outstanding Awards or to which
outstanding Awards relate; (II) the Exercise Price or SAR Base Price with
respect to any Option or SAR, as applicable or any amount payable as a condition
of issuance of Shares (in the case of any other Award); or (III) any applicable
performance measures; provided, that in the case of any “equity restructuring”
(within the meaning of the Financial Accounting Standards Board Accounting
Standards Codification Topic 718 (or any successor pronouncement thereto)), the
Committee shall make an equitable or proportionate adjustment to outstanding
Awards to reflect such equity restructuring.
(b)    Change in Control. In the event of a Change in Control, without limiting
the foregoing and unless otherwise determined by the Committee (which
determination may not include any accelerated vesting, except as provided in
this Section 12(b)), in its sole discretion, the following provisions shall
apply.
(i)    Outstanding Awards with Time-Based Vesting. All outstanding Awards
subject to vesting based on the Participant’s continued service over a period of
time (“Time-Based Awards”) shall be assumed by the surviving or acquiring
entity, or its Affiliates (the “Continuing Entity”), or substituted for new cash
or equity-based awards of such Continuing Entity, as provided in the merger or
acquisition agreement, or if no such assumption or substitution is provided for,
all outstanding Time-Based Awards shall become fully vested and, to the extent
applicable, exercisable and all forfeiture restrictions on such Awards shall
lapse. To the extent that any Time-Based Awards are to be assumed or
substituted, the Committee may provide that the vesting of any unvested portion
of any one or more of such Awards will automatically accelerate upon a
Participant’s Qualifying Termination.
(ii)    Outstanding Awards with Performance-Based Vesting. All outstanding
unvested Awards subject to vesting based on the achievement of performance
criteria (“Performance-Based Awards”) shall vest as of the effective date of the
Change in Control (A) at the target level, pro-rated to reflect the portion of
the performance period that has elapsed as of the effective date of the Change
in Control or (B) at the actual achievement level, based on the actual
achievement of such performance criteria, as of the effective date of the Change
in Control or the most recent practicable date immediately prior to the
effective date of the Change in Control on which the performance criteria may be
measured prior to such effective date, as reasonably determined by the Committee
in good faith, including any reasonable assumptions, adjustments or projections
related to such performance criteria. The level of vesting for each outstanding
Performance-Based Award on a Change in Control as between clause (A) or (B)
above shall be the level that provides the greatest value under each
Performance-Based Award, which may be different with respect to each outstanding
Performance-Based Award. Any unvested portion of any outstanding
Performance-Based Award that does not become vested in connection with a Change
in Control in accordance with this Section 12(b)(ii) shall terminate and cease
to be outstanding as of the effective date of the Change in Control, without
payment of any consideration to the Participant.
(iii)    Cancellation of Awards. In connection with a Change in Control, the
Committee may, in its sole discretion, but shall not be obligated to, provide
for cancellation of all or any portion of any one or more outstanding Awards and
payment to the holders of such Awards, with respect to the portion of such
Awards that are vested as of such cancellation (including, without limitation,
any Awards that would vest in accordance with the terms of such Award or in
accordance with this Section 12(b)(i) or (ii) hereof, as applicable), the value
of the vested portion of such Awards, if any, as determined by the Committee
(which value, if applicable, may be based upon the per-share consideration
received or to be received by the holders of the Shares upon the occurrence of
the Change in Control (the “Change in Control Consideration”), including,
without limitation, in the case of an outstanding Option or SAR, a cash payment
in an amount equal to the excess, if any, of the Change in Control Consideration
over the per-share Exercise Price or SAR Base Price, as applicable, of such
Option or SAR, multiplied by the number of Shares underlying the vested portion
of each such Option or SAR. Payments to holders with respect to the vested
portion of such cancelled Awards pursuant to this Section 12(b)(iii) shall be
made in cash or, in the sole discretion of the Committee, in such other form of
consideration necessary for such holders to receive the property, cash,
securities, and/or other consideration (or any combination thereof) as such
holders would have been entitled to receive upon the occurrence of the Change in
Control as if such holders had been, immediately prior to such Change in
Control, the holder of the number of Shares covered by the vested portion of
such cancelled Awards (less any applicable Exercise or SAR Base Price). The
unvested portion of any outstanding Award, and the vested portion of any Option
or SAR having an Exercise or Strike Price equal to, or in excess of, the Change
in Control Consideration, may be canceled and terminated without any payment or
consideration therefor.
For purposes of Section 12(b)(i) above, the assumption or substitution of an
Award may include conversion of the Shares underlying such Award into shares of
the Continuing Entity, or, subject to any limitations or reductions as may be
necessary to comply with Section 409A of the Code, into cash, property or other
securities having an equivalent value as the Award, which conversion shall not
affect any continued vesting requirements of the Award (other than as provided
in Clause (i) above upon a Participant’s Qualifying Termination). For the
avoidance of doubt, any such substitution of an Award shall not provide for the
acceleration of any vesting requirements of the Award (other than as provided in
Clause (i) above upon a Participant’s Termination) and no Awards shall vest
solely as a result of such assumption or substitution.
(c)    Other Requirements. Prior to any payment or adjustment contemplated under
this Section 12, the Committee may require a Participant to (i) represent and
warrant as to the unencumbered title to the Participant’s Awards; (ii) bear such
Participant’s pro rata share of any post-closing indemnity obligations, and be
subject to the same post-closing purchase price adjustments, escrow terms,
offset rights, holdback terms, and similar conditions as the other holders of
Common Stock, subject to any limitations or reductions as may be necessary to
comply with Section 409A of the Code; and (iii) deliver customary transfer
documentation as reasonably determined by the Committee.
(d)    Fractional Shares. Any adjustment provided under this Section 12 may
provide for the elimination of any fractional share that might otherwise become
subject to an Award.
(e)    Binding Effect. Any adjustment, substitution, determination of value or
other action taken by the Committee under this Section 12 shall be conclusive
and binding for all purposes.
13.    Amendments and Termination.
(a)    Amendment and Termination of the Plan. The Board or the Committee may
amend, alter, suspend, discontinue, or terminate the Plan or any portion thereof
at any time; provided, that no such amendment, alteration, suspension,
discontinuance or termination shall be made without stockholder approval if
(i) such approval is necessary to comply with Applicable Laws; (ii) it would
materially increase the number of securities which may be issued under the Plan
(except for increases pursuant to Section 5 or 12 of the Plan); or (iii) it
would materially modify the requirements for participation in the Plan;
provided, further, that any such amendment, alteration, suspension,
discontinuance or termination that would materially and adversely affect the
rights of any Participant or any holder or beneficiary of any Award theretofore
granted shall not to that extent be effective without the consent of the
affected Participant, holder or beneficiary, except that no such consent shall
be required to the extent that the Committee determines, in its sole discretion,
that any such action is necessary or desirable to facilitate compliance with
Applicable Laws. Notwithstanding the foregoing, no amendment shall be made to
Section 13(c) of the Plan without stockholder approval.
(b)    Amendment of Award Agreements. The Committee may, to the extent
consistent with the terms of the Plan and any applicable Award Agreement, waive
any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 12,
any such waiver, amendment, alteration, suspension, discontinuance, cancellation
or termination that would materially and adversely affect the rights of any
Participant with respect to any Award theretofore granted shall not to that
extent be effective without the consent of the affected Participant, except that
no such consent shall be required to the extent that the Committee determines,
in its sole discretion, that any such action is necessary or desirable to
facilitate compliance with Applicable Laws.
(c)    No Repricing. Notwithstanding anything in the Plan to the contrary,
without stockholder approval, except as otherwise permitted under Section 12 of
the Plan, (i) no amendment or modification may reduce the Exercise Price of any
Option or the SAR Base Price of any SAR; (ii) the Committee may not cancel any
outstanding Option or SAR and replace it with a new Option or SAR (with a lower
Exercise Price or SAR Base Price, as the case may be) or other Award or cash
payment that is greater than the intrinsic value (if any) of the cancelled
Option or SAR; and (iii) the Committee may not take any other action which is
considered a “repricing” for purposes of the stockholder approval rules of any
securities exchange or inter-dealer quotation system on which the securities of
the Company are listed or quoted.
14.    General.
(a)    Award Agreements. Each Award under the Plan shall be evidenced by an
Award Agreement, which shall be delivered to the Participant to whom such Award
was granted and shall specify the terms and conditions of the Award and any
rules applicable thereto, including, without limitation, the effect on such
Award of the death, Disability or Termination of a Participant, or of such other
events as may be determined by the Committee. For purposes of the Plan, an Award
Agreement may be in any such form (written or electronic) as determined by the
Committee (including, without limitation, a Board or Committee resolution, an
employment agreement, a notice, a certificate or a letter) evidencing the Award.
The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.
(b)    Nontransferability.
(i)    Each Award shall be exercisable only by such Participant to whom such
Award was granted during the Participant’s lifetime, or, if permissible under
Applicable Laws, by the Participant’s legal guardian or representative. No Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant (unless such transfer is specifically required
pursuant to a domestic relations order or by Applicable Laws) other than by will
or by the laws of descent and distribution and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against any member of the Company Group; provided, that the
designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.
(ii)    Notwithstanding the foregoing and subject to Applicable Laws, the
Committee may, in its sole discretion, permit Awards (other than Incentive Stock
Options) to be transferred by a Participant residing in the U.S., without
consideration, subject to such rules as the Committee may adopt consistent with
any applicable Award Agreement to preserve the purposes of the Plan, to (A) any
person who is a “family member” of the Participant, as such term is used in the
instructions to Form S-8 under the Securities Act or any successor form of
registration statement promulgated by the SEC (collectively, the “Immediate
Family Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C) and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.
For the avoidance of doubt, Awards granted to Participants residing outside the
U.S. are not transferable to Permitted Transferees.
(iii)    The terms of any Award transferred in accordance with clause (ii) above
shall apply to the Permitted Transferee and any reference in the Plan, or in any
applicable Award Agreement, to a Participant shall be deemed to refer to the
Permitted Transferee, except that (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the Shares to be acquired pursuant to the exercise
of such Option if the Committee determines, consistent with any applicable Award
Agreement, that such a registration statement is necessary or appropriate;
(C) neither the Committee nor the Company shall be required to provide any
notice to a Permitted Transferee, whether or not such notice is or would
otherwise have been required to be given to the Participant under the Plan or
otherwise; and (D) the consequences of a Participant’s Termination under the
terms of the Plan and the applicable Award Agreement shall continue to be
applied with respect to the Participant, including, without limitation, that an
Option shall be exercisable by the Permitted Transferee only to the extent, and
for the periods, specified in the Plan and the applicable Award Agreement.
(c)    Dividends and Dividend Equivalent Rights.
(i)    The Committee may, in its sole discretion, grant Dividend Equivalent
Rights, payable in cash, Shares, other securities, other Awards or other
property, on a current or deferred basis, on such terms and conditions as may be
determined by the Committee in its sole discretion, including, without
limitation, payment directly to the Participant, withholding of such amounts by
the Company subject to vesting of the Award or reinvestment in additional
Shares.
(ii)    Any dividend or Dividend Equivalent Right otherwise payable in respect
of any Share of Restricted Stock or Restricted Stock Unit (or other full-value
Award) that remains subject to vesting conditions at the time of payment of such
dividend shall not be paid to the Participant to the extent the underlying Award
does not vest.
(d)    Tax Withholding. The Company and its Subsidiaries and Affiliates shall be
entitled to withhold, or require a Participant to remit to the Company or one or
more of its Subsidiaries or Affiliates, as applicable, the amount of any
Tax-Related Items attributable to any Awards. The Company may defer making
payment or delivery if any such Tax-Related Items may be pending unless and
until indemnified to its satisfaction, and the Company shall have no liability
to any Participant for exercising the foregoing right. The Committee may, in its
sole discretion and subject to such rules as it may adopt, permit or require a
Participant to pay all or a portion of the Tax-Related Items arising in
connection with an Award by, without limitation: (i) having the Participant pay
an amount in cash (by check or wire transfer), (ii) having the Company withhold
Shares otherwise issuable pursuant to the Award that have an aggregate Fair
Market Value approximately equal to the amount to be withheld, (iii) the
delivery of Shares (which are not subject to any pledge or other security
interest) that have been both held by the Participant and vested for at least
six (6) months (or such other period as established from time to time by the
Committee to avoid adverse accounting treatment under applicable accounting
standards) having an aggregate Fair Market Value approximately equal to the
amount to be withheld, (iii) selling Shares issued pursuant to such Award and
having the Company withhold from the proceeds of the sale of such Shares,
(v) having the Company or a Subsidiary or Affiliate, as applicable, withhold
from any cash compensation payable to the Participant, (vi) requiring the
Participant to repay the Company or Subsidiary or Affiliate, as applicable, in
cash or in Shares, for Tax-Related Items paid on the Participant’s behalf, or
(vii) any other method of withholding determined by the Committee that is
permissible under Applicable Laws.
(e)    No Claim to Awards; No Rights to Continued Employment; Waiver. No
employee of any member of the Company Group, or other Person, shall have any
claim or right to be granted an Award under the Plan or, having been selected
for the grant of an Award, to be selected for a grant of any other Award. There
is no obligation for uniformity of treatment of Participants or holders or
beneficiaries of Awards. The terms and conditions of Awards and the Committee’s
determinations and interpretations with respect thereto need not be the same
with respect to each Participant and may be made selectively among Participants,
whether or not such Participants are similarly situated. Neither the Plan nor
any action taken hereunder shall be construed as giving any Participant any
right to be retained in the employ or service of the Service Recipient or any
other member of the Company Group, nor shall it be construed as giving any
Participant any rights to continued service on the Board. The Service Recipient
or any other member of the Company Group may at any time dismiss a Participant
from employment or discontinue any consulting relationship, free from any
liability or any claim under the Plan, unless otherwise expressly provided in
the Plan or any Award Agreement. By accepting an Award under the Plan, a
Participant shall thereby be deemed to have waived any claim to continued
exercise or vesting of an Award or to damages or severance entitlement related
to non-continuation of the Award beyond the period provided under the Plan or
any Award Agreement, except to the extent of any provision to the contrary in
any written employment contract or other agreement between the Service Recipient
and/or any member of the Company Group and the Participant, whether any such
agreement is executed before, on or after the Date of Grant.
(f)    International Participants. With respect to Participants who reside or
work outside of the U.S., the Committee may, in its sole discretion, amend the
terms of the Plan and create or amend Sub-Plans or amend outstanding Awards with
respect to such Participants in order to conform such terms with the
requirements of local law, to obtain more favorable tax or other treatment for a
Participant or any member of the Company Group, or to facilitate administration
of the Plan.
(g)    Designation and Change of Beneficiary. If valid under Applicable Laws and
permitted by the Committee, a Participant residing in the U.S. may file with the
Committee a written designation of one or more Persons as the beneficiary(ies)
who shall be entitled to receive the amounts payable with respect to an Award,
if any, due under the Plan upon the Participant’s death. For the avoidance of
doubt, a Participant residing outside of the U.S. may not designate
beneficiaries with respect to Awards granted to the Participant under the Plan.
A Participant may, from time to time, revoke or change the Participant’s
beneficiary designation without the consent of any prior beneficiary by filing a
new designation with the Committee. The last such designation received by the
Committee shall be controlling; provided, however, that no designation, or
change or revocation thereof, shall be effective unless received by the
Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant residing in the U.S. or if a beneficiary designation is
not valid under Applicable Laws, subject to Applicable Laws, the beneficiary
shall be deemed to be the Participant’s spouse or, if the Participant is
unmarried at the time of death, the Participant’s estate.
(h)    Termination. Except as otherwise provided in an Award Agreement, unless
determined otherwise by the Committee at any point following such event:
(i) neither a temporary absence from employment or service due to illness,
vacation or leave of absence (including, without limitation, a call to active
duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one member of the
Company Group to employment or service with another member of the Company Group
(or vice-versa) shall be considered a Termination; and (ii) if a Participant
undergoes a Termination of employment, but such Participant continues to provide
services to the Company Group in a non-employee capacity, such change in status
shall not be considered a Termination for purposes of the Plan. Further, unless
otherwise determined by the Committee, in the event that any Service Recipient
ceases to be a member of the Company Group (by reason of sale, divestiture,
spin-off or other similar transaction), unless a Participant’s employment or
service is transferred to another entity that would constitute a member of the
Company Group immediately following such transaction, such Participant shall be
deemed to have suffered a Termination hereunder as of the date of the
consummation of such transaction.
(i)    No Rights as a Stockholder. Except as otherwise specifically provided in
the Plan or any Award Agreement, no Person shall be entitled to the privileges
of ownership in respect of Shares which are subject to Awards hereunder until
such shares have been issued or delivered to such Person.
(j)    Government and Other Regulations.
(i)    The obligation of the Company to settle Awards in Shares or other
consideration shall be subject to all Applicable Laws and to such approvals by
governmental agencies as may be required. Notwithstanding any terms or
conditions of any Award to the contrary, the Company shall be under no
obligation to offer to sell or to sell, and shall be prohibited from offering to
sell or selling, any Shares pursuant to an Award unless such Shares have been
properly registered for sale pursuant to the Securities Act with the SEC or
unless the Company has received an opinion of counsel (if the Company has
requested such an opinion), satisfactory to the Company, that such Shares may be
offered or sold without such registration pursuant to an available exemption
therefrom and the terms and conditions of such exemption have been fully
complied with. The Company shall be under no obligation to register for sale
under the Securities Act any of the Shares to be offered or sold under the Plan.
The Committee shall have the authority to provide that all Shares issued under
the Plan shall be subject to such stop-transfer orders and other restrictions as
the Committee may deem advisable under the Plan, the applicable Award Agreement,
the Federal securities laws, or the rules, regulations and other requirements of
the SEC, any securities exchange or inter-dealer quotation system on which the
securities of the Company are listed or quoted and any other Applicable Laws and
other requirements, and, without limiting the generality of Section 8 of the
Plan, the Committee may cause such Shares issued under the Plan in book-entry
form to be held subject to the Company’s instructions or subject to appropriate
stop-transfer orders. Notwithstanding any provision in the Plan to the contrary,
the Committee reserves the right to add any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.
(ii)    The Committee may cancel an Award or any portion thereof if it
determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of Shares from the public markets, the Company’s issuance of Common
Stock to the Participant, the Participant’s acquisition of Common Stock from the
Company and/or the Participant’s sale of Common Stock to the public markets,
illegal, impracticable or inadvisable. If the Committee determines to cancel all
or any portion of an Award in accordance with the foregoing, the Company shall,
subject to any limitations or reductions as may be necessary to comply with
Section 409A of the Code, (A) in the case of Options or SARs, provide the
Participant with a cash payment or grant of Shares, subject to deferred vesting
and delivery consistent with the vesting restrictions applicable to such Award,
equal to the excess of (I) the aggregate Fair Market Value of the Shares subject
to such Award or portion thereof canceled (determined as of the applicable
exercise date, or the date that the Shares would have been vested or issued, as
applicable); over (II) the aggregate Exercise Price or SAR Base Price (in the
case of an Option or SAR, respectively) or any amount payable to the Company as
a condition of issuance of Shares (in the case of any other Award), or (B) in
the case of Restricted Stock, Restricted Stock Units or Other Equity-Based
Awards, provide the Participant with a cash payment or grant of Shares, subject
to deferred vesting and delivery consistent with the vesting restrictions
applicable to such Award, equal to the value of such Award or the underlying
shares in respect thereof.
(k)    No Section 83(b) Elections Without Consent of Company. No election under
Section 83(b) of the Code or under a similar provision of law may be made unless
expressly permitted by the terms of the applicable Award Agreement or by action
of the Committee in writing prior to the making of such election. If a
Participant, in connection with the acquisition of Shares under the Plan or
otherwise, is expressly permitted to make such election and the Participant
makes the election, the Participant shall notify the Company of such election
within ten (10) days after filing notice of the election with the Internal
Revenue Service or other governmental authority, in addition to any filing and
notification required pursuant to Section 83(b) of the Code or other applicable
provision.
(l)    Payments to Persons Other Than Participants. If the Committee shall find
that any Person to whom any amount is payable under the Plan is unable to care
for the Participant’s affairs because of illness or accident, or is a minor, or
has died, then any payment due to such Person or the Participant’s estate
(unless a prior claim therefor has been made by a duly appointed legal
representative) may, if the Committee so directs the Company, be paid to the
Participant’s spouse, child, relative, an institution maintaining or having
custody of such Person, or any other Person deemed by the Committee to be a
proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.
(m)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of equity-based awards otherwise than under the
Plan, and such arrangements may be either applicable generally or only in
specific cases.
(n)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between any member of the Company Group, on the one hand, and a
Participant or other Person, on the other hand. No provision of the Plan or any
Award shall require the Company, for the purpose of satisfying any obligations
under the Plan, to purchase assets or place any assets in a trust or other
entity to which contributions are made or otherwise to segregate any assets, nor
shall the Company be obligated to maintain separate bank accounts, books,
records or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.
(o)    Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in acting or failing to act, as the case may be,
and shall not be liable for having so acted or failed to act in good faith, in
reliance upon any report made by the independent public accountant of any member
of the Company Group and/or any other information furnished in connection with
the Plan by any agent of the Company or the Committee or the Board, other than
himself or herself.
(p)    Relationship to Other Benefits. No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, profit
sharing, group insurance or other benefit plan of the Company except as
otherwise specifically provided in such other plan or as required by Applicable
Laws.
(q)    Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware applicable to contracts made and
performed wholly within the State of Delaware, without giving effect to the
conflict of laws provisions thereof. EACH PARTICIPANT WHO ACCEPTS AN AWARD
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR OTHER
PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.
(r)    Severability. If any provision of the Plan or any Award or Award
Agreement is or becomes or is deemed to be invalid, illegal, or unenforceable in
any jurisdiction or as to any Person or Award, or would disqualify the Plan or
any Award under any law deemed applicable by the Committee, such provision shall
be construed or deemed amended to conform to the Applicable Laws, or if it
cannot be construed or deemed amended without, in the determination of the
Committee, materially altering the intent of the Plan or the Award, such
provision shall be construed or deemed stricken as to such jurisdiction, Person
or Award and the remainder of the Plan and any such Award shall remain in full
force and effect.
(s)    Obligations Binding on Successors. The obligations of the Company under
the Plan shall be binding upon any successor corporation or organization
resulting from the merger, consolidation or other reorganization of the Company,
or upon any successor corporation or organization succeeding to substantially
all of the assets and business of the Company.
(t)    Section 409A of the Code.
(i)    Notwithstanding any provision of the Plan to the contrary, it is intended
that the provisions of the Plan comply with Section 409A of the Code, and all
provisions of the Plan shall be construed and interpreted in a manner consistent
with the requirements for avoiding taxes or penalties under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with the Plan (including any taxes and penalties under Section
409A of the Code), and neither the Service Recipient nor any other member of the
Company Group shall have any obligation to indemnify or otherwise hold such
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties. With respect to any Award that is considered “deferred compensation”
subject to Section 409A of the Code, references in the Plan to “termination of
employment” (and substantially similar phrases) shall mean “separation from
service” within the meaning of Section 409A of the Code. For purposes of Section
409A of the Code, each of the payments that may be made in respect of any Award
granted under the Plan is designated as separate a payment.
(ii)    Notwithstanding anything in the Plan to the contrary, if a Participant
is a “specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Code, no payments in respect of any Awards that are “deferred compensation”
subject to Section 409A of the Code and which would otherwise be payable upon
the Participant’s “separation from service” (as defined in Section 409A of the
Code) shall be made to such Participant prior to the date that is six (6) months
after the date of such Participant’s “separation from service” or, if earlier,
the date of the Participant’s death. Following any applicable six (6) month
delay, all such delayed payments will be paid in a single lump sum on the
earliest date permitted under Section 409A of the Code that is also a business
day.
(iii)    Unless otherwise provided by the Committee in an Award Agreement or
otherwise, in the event that the timing of payments in respect of any Award
(that would otherwise be considered “deferred compensation” subject to Section
409A of the Code) would be accelerated upon the occurrence of (A) a Change in
Control, no such acceleration shall be permitted unless the event giving rise to
the Change in Control satisfies the definition of a change in the ownership or
effective control of a corporation, or a change in the ownership of a
substantial portion of the assets of a corporation pursuant to Section 409A of
the Code; or (B) a Disability, no such acceleration shall be permitted unless
the Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.
(u)    Clawback/Repayment. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee as in effect at the time of the applicable Award grant; and
(ii) Applicable Laws. Further, to the extent that the Participant receives any
amount in excess of the amount that the Participant should otherwise have
received under the terms of the Award for any reason (including, without
limitation, by reason of a financial restatement, mistake in calculations or
other administrative error), the Participant shall be required to repay any such
excess amount to the Company.
(v)    Detrimental Activity. Notwithstanding anything to the contrary contained
herein, if a Participant has engaged in any Detrimental Activity, as determined
by the Committee, the Committee may, in its sole discretion, provide for one or
more of the following:
(i)    cancellation of any or all of such Participant’s outstanding Awards; and
(ii)    forfeiture and prompt repayment to the Company by the Participant, of
any gain realized on the vesting, exercise or settlement of any Awards
previously granted to such Participant.
(w)    Right of Offset. The Company will have the right to offset against its
obligation to deliver Shares (or other property or cash) under the Plan or any
Award Agreement any outstanding amounts (including, without limitation, travel
and entertainment or advance account balances, loans, repayment obligations
under any Awards, or amounts repayable to the Company pursuant to tax
equalization, housing, automobile or other employee programs) that the
Participant then owes to any member of the Company Group and any amounts the
Committee otherwise deems appropriate pursuant to any tax equalization policy or
agreement. Notwithstanding the foregoing, if an Award is “deferred compensation”
subject to Section 409A of the Code, the Committee will have no right to offset
against its obligation to deliver Shares (or other property or cash) under the
Plan or any Award Agreement if such offset could subject the Participant to the
additional tax imposed under Section 409A of the Code in respect of an
outstanding Award.
(x)    Expenses; Titles and Headings. The expenses of administering the Plan
shall be borne by the Company Group. The titles and headings of the sections in
the Plan are for convenience of reference only, and in the event of any
conflict, the text of the Plan, rather than such titles or headings, shall
control.
(y)    Compliance With Laws, etc. Notwithstanding the foregoing, in no event
shall a Participant be permitted to exercise or be issued Shares under an Award
in a manner which the Committee determines would violate the Applicable Laws.
(z)    Waiver. A waiver by the Company of breach of any provision of the Plan
shall not operate or be construed as a waiver of any other provision of the
Plan, or of any subsequent breach by any Participant.












